Citation Nr: 1803316	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-33 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to October 1970 with service in Vietnam.  The Veteran also served on active duty the U.S. Navy from November 1976 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge. A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disability that was incurred in, or caused by, service.  In-service treatment records reflect that he was seen for complaints of "stomach distress" in December of 1969 while in Vietnam.  The Veteran clarified during his testimony that his stomach distress was caused by anxiety and stress.  In support thereof, he noted that his treatment for "stomach distress" involved a period of observation and being prescribed Librium.  Librium is often used to treat anxiety.  See https://www.webmd.com/drugs/2/drug-5263/librium-oral/details. 

At the January 2017 hearing, the Veteran testified that since his separation from service, he has been diagnosed with bipolar disorder, and he has experienced symptoms such as nightmares that he relates to his service in Vietnam.  He endorsed active psychiatric symptoms since service.  VA treatment notes dating from 1998 to 2013 show that in 2011, he was seen by a medical student, whose evaluation of the Veteran indicated bipolar disorder and a positive screen for PTSD.  The VA physician who reviewed the evaluation concurred and indicated that further examination was appropriate.  However, the record does not contain any further treatment records or examinations of the Veteran's bipolar disorder or PTSD, or the etiology the Veteran's diagnosed disorders.  

In view of the foregoing, the Board finds a remand is necessary to obtain additional records and a VA examination of the Veteran's claimed acquired psychiatric disorder, to include bipolar disorder and PTSD.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (when there is insufficient competent medical evidence on file for the Board to make a decision on the claim, a VA examination is warranted).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records regarding the Veteran's mental health.  Contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder, to include bipolar disorder and PTSD.  Provide the examiner with information (such as a summary of corroborated stressors) and directions consistent with current applicable regulations.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  




The examiner should address the following:

a) Identify/diagnose any acquired psychiatric that presently exists or that has existed during the appeal period.  

b) If PTSD is diagnosed, the examiner should identify the stressor(s) that led to the diagnosis.  If PTSD is not diagnosed, indicate the what criteria/symptoms for such a diagnosis that are lacking.

c) For each assigned current diagnosis, to include PTSD and/or any other acquired psychiatric disorder present, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was(were) incurred or aggravated during the Veteran's service or as a result of an incident or stressor during the Veteran's service.  The December 1969 service treatment note pertaining to "stomach distress" should be discussed to include the clinical significance, if any, of the Veteran being prescribed Librium.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  If warranted, the RO should attempt to verify any stressor(s) identified as being relevant to the Veteran's PTSD diagnosis.

4. Thereafter, the RO should readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

